Exhibit 10.5
 
ESCROW AGREEMENT


           ESCROW AGREEMENT dated as of this 22nd day of March, 2010, by and
among Expedite 4, Inc., a Delaware corporation (the “Company”), Southern China
Livestock International Inc., a company incorporated under the laws of the State
of Nevada (“Southern China Livestock”), Loeb & Loeb LLP, a New York limited
liability company (the “Agent”), Rodman & Renshaw, LLC, a New York limited
liability company (the “Placement Agent”).


W I T N E S S E T H:


           WHEREAS, the Company is offering securities in a private equity
financing (the “Financing”) to “accredited investors” or to “non-U.S. persons”
(collectively the “Purchasers”), as that each term is defined in Regulation D
and Regulation S, respectively, each promulgated under the Securities Act of
1933, as amended;


WHEREAS, the Financing is conditioned upon the completion of a share exchange
agreement, pursuant to which Southern China Livestock shall become the wholly
owned subsidiary of the Company (the “Combination”);


           WHEREAS, in connection with the Financing, such securities are being
sold in units (the “Units”) with each Unit consisting of two (2) shares of the
Company’s common stock (the “Common Stock”) and warrants to purchase one (1)
share of the Company’s common stock (the “Warrants” and collectively the
“Securities”);


           WHEREAS, the Units are being offered at a price of $10.00 per Unit
(the “Offering Price”); and


WHEREAS, the Company desires to sell in the Financing a minimum of Units in the
aggregate amount of $5,000,000 (the “Minimum Amount”) and a maximum of Units in
the aggregate amount of $10,000,000 (the “Maximum Amount”); and


           WHEREAS:


(a)           The Financing will commence immediately and will continue until
the earlier of: (i) the date upon which subscriptions for the Maximum Amount
have been accepted; (ii) March 31, 2010, unless extended by the Company,
Southern China Livestock and the Placement Agent without notice to Purchasers to
a date not later than May 31, 2010; or (iii) the date upon which the Company,
Southern China Livestock and the Placement Agent elect to terminate the
Financing;


(b)           Once the Purchasers have subscribed and the Company has accepted
subscriptions for the Minimum Amount, the Company and the Placement Agent may
conduct an initial closing (the “First Closing”) with respect to such
Units.  Thereafter, the Company and the Placement Agent may decide to conduct
one or more closings for the sale of additional Units (each, together with the
First Closing, a “Closing”);


(c)           Proceeds received from subscriptions for the Units shall be held
in escrow by the Agent pending a Closing; and


(d)           If the Minimum Amount is not sold prior to the end of the Offering
Period, the Financing will be terminated and all funds received from Purchasers
will be promptly returned, without interest, penalty or deduction.  The day that
the Offering Period terminates is hereinafter referred to as the “Termination
Date.”
 
 
1
 


 
           NOW, THEREFORE, in consideration of the mutual promises herein
contained and intending to be legally bound, the parties hereby agree as
follows:


           1.           Appointment of Agent.  The Company hereby appoints the
Agent as escrow agent in accordance with the terms and conditions set forth
herein, and the Agent hereby accepts such appointment.


           2.           Delivery of Subscription Proceeds.  All checks, drafts,
or other instruments or wire transfer funds received from Purchasers as payment
for the Units will be delivered by the Company or Placement Agent to the Agent,
made payable to “Loeb & Loeb LLP, as Escrow Agent for Expedite 4, Inc.”  The
Placement Agent will provide the Agent with a chart setting forth, as to each
Purchaser, his name, address, social security number or employer identification
number, amount of Units purchased, and the amount paid in connection with such
purchase.  The Agent is hereby empowered on behalf of the Company to endorse and
collect all checks, drafts, wire funds transfers, or other instruments received
on account of purchases of the Units.


           3.           Agent to Hold and Disburse Funds.  The Agent will hold
in an account  ,established for the benefit of the Company and disburse all
funds received by it pursuant to the terms of this Escrow Agreement, as follows:


                      3.1           In the event that prior to the Termination
Date the Agent has received funds equal to or greater than the Minimum Amount
(and such funds are cleared within ten (10) days following the Termination Date)
from the sale of Units, the Agent will, on the date of a Closing, pursuant to
written instructions signed by the Company, Southern China Livestock and the
Placement Agent, pay to the Company, and/or to any other person designated in
such instructions, the proceeds received by the Agent from the sale of such
Units, provided that the Company’s counsel and the Placement Agent’s counsel has
confirmed in writing that all conditions for the release of the escrow funds
have been met and that the securities have been issued and delivered to the
Purchasers.


           3.2           In the event that prior to the Termination Date the
Agent has not received funds equal to or greater than the Minimum Amount (or
such funds have not cleared within ten (10) days of the Termination Date) from
the sale of the Units, or in the event that a Closing has not taken place within
ten days of the Termination Date, the Agent will return all funds to the
Purchasers, without interest, penalty or deduction.


           4.           Exculpation and Indemnification of Agent.


                      4.1           The Agent shall have no duties or
responsibilities other than those expressly set forth herein.  The Agent shall
have no duty to enforce any obligation of any person to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any person to perform any other act.  The Agent shall
be under no liability to the other parties hereto or to anyone else by reason of
any failure on the part of any party hereto or any maker, guarantor, endorser or
other signatory of any document or any other person to perform such person’s
obligations under any such document.  Except for amendments to this Agreement
referred to below, and except for instructions given to the Agent by the Company
and the Placement Agent relating to the funds deposited with the Agent under
this Agreement, the Agent shall not be obligated to recognize any agreement
between any and all of the persons referred to herein, notwithstanding that
references thereto may be made herein and whether or not it has knowledge
thereof.
 
 
2
 


 
                      4.2           The Agent shall not be liable to the Company
or to anyone else for any action taken or omitted by it, or any action suffered
by it to be taken or omitted, in good faith and in the exercise of its own best
judgment.  The Agent may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by the proper person or persons.  The Agent shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms thereof, unless evidenced by a
writing delivered to the Agent signed by the proper party or parties and, if the
duties or rights of the Agent are affected, unless it shall give its prior
written consent thereto.


                      4.3           The Agent shall not be responsible for the
sufficiency or accuracy of the form of, or the execution, validity, value or
genuineness of, any document or property received, held or delivered by it
hereunder, or of any signature or endorsement thereon, or for any lack of
endorsement thereon, or for any description therein; nor shall the Agent be
responsible or liable to the other parties hereto or to anyone else in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any document or property or
this Agreement.  The Agent shall have no responsibility with respect to the use
or application of any funds or other property paid or delivered by the Agent
pursuant to the provisions hereof.  The Agent shall not be liable to the Company
or to anyone else for any loss which may be incurred by reason of any investment
of any monies which it holds hereunder provided the Agent has complied with the
provisions of Section 3.2 hereunder.


                      4.4           The Agent shall have the right to assume in
the absence of written notice to the contrary from the proper person or persons
that a fact or an event by reason of which an action would or might be taken by
the Agent does not exist or has not occurred, without incurring liability to the
other parties hereto or to anyone else for any action taken or omitted, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of its own best judgment, in reliance upon such assumption.


                      4.5           To the extent that the Agent becomes liable
for the payment of taxes, including withholding taxes, in respect of income
derived from the investment of funds held hereunder or any payment made
hereunder, the Agent may pay such taxes.  The Agent shall be indemnified and
held harmless against any liability for taxes and for any penalties or interest
in respect of taxes, on such investment income or payments in the manner
provided in Section 4.6.


                      4.6           The Agent will be indemnified and held
harmless by the Company from and against any and all expenses, including
reasonable counsel fees and disbursements, or loss suffered by the Agent in
connection with any action, suit or other proceeding involving any claim, or in
connection with any claim or demand, which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Agent hereunder,
the monies or other property held by it hereunder or any income earned from
investment of such monies, except for the Escrow Agent’s gross negligence or
misconduct.  Promptly after the receipt by the Agent or notice of any demand or
claim or the commencement of any action, suit or proceeding, the Agent shall, if
a claim in respect thereof is to be made against the Company, notify the Company
thereof in writing, but the failure by the Agent to give such notice shall not
relieve the Company from any liability which the Company may have to the Agent
hereunder.
 
 
3
 


 
                      4.7           For the purposes hereof, the term “expense
or loss” shall include all amounts paid or payable to satisfy any claim, demand
or liability, or in settlement of any claim, demand, action, suit or proceeding
settled with the express written consent of the Agent, and all costs and
expenses, including, but not limited to, reasonable counsel fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.


           5.           Termination of Agreement and Resignation of Agent.


                      5.1           This Escrow Agreement shall terminate on the
final disposition of the monies and property held in escrow hereunder, provided
that the rights of the Agent and the obligations of the other parties hereto
under Sections 4 and 7 shall survive the termination hereof.


                      5.2           The Agent may resign at any time and be
discharged from its duties as Agent hereunder by giving the Company, Southern
China Livestock and the Placement Agent at least 30 days notice thereof.  As
soon as practicable after its resignation, the Agent shall turn over to a
successor escrow agent appointed by the Company all monies and property held
hereunder upon presentation of the document appointing the new escrow agent and
its acceptance thereof.  If no new Agent is so appointed within the 60-day
period following such notice of resignation, the Agent may deposit the aforesaid
monies and property with any court it deems appropriate.


           6.           Form of Payments by Agent.


                      6.1           Any payments by the Agent to Purchasers or
to persons other than the Company pursuant to the terms of this Agreement shall
be made by check, payable to the order of each respective subscriber or other
person or wire.


                      6.2           All amounts referred to herein are expressed
in United States Dollars and all payments by the Agent shall be made in such
dollars.


           7.           Compensation of Agent.  For services rendered, the Agent
shall receive as compensation $2,500.00, which shall be paid by the Company at
the First Closing.  The Agent shall also be entitled to retain any income earned
on the funds in the escrow account as part of the Agent’s compensation.  The
Agent shall also be entitled to reimbursement from the Company for all expenses
paid or incurred by it in the administration of its duties hereunder, including,
but not limited to, all counsel, advisors’ and Agents’ fees and disbursements
and all reasonable taxes or other governmental charges.  It is anticipated that
such disbursement shall not exceed $500.00 barring any unforeseen circumstances.


           8.           Notices.  All notices, requests, demands and other
communications provided for herein shall be in writing, shall be delivered by
hand or by first-class mail, shall be deemed given when received and shall be
addressed to the parties hereto at their respective addresses listed below or to
such other persons or addresses as the relevant party shall designate as to
itself from time to time in writing delivered in like manner.
 
If to the Company:
Expedite 4, Inc.
 
212 Carnegie Center, #206
 
Princeton, NJ 08540
 
Tel: (609) 524-2560
   

 
 
4
 

 
 
If to Southern China Livestock :
Southern China Livestock International, Inc.
 
88 Guihuayuan, Guanjingcheng, Yujiang, Yingtan City, Jiangxi Province, P.R.
China.
 
Attention:  Luiping Pan, CEO
 
Tel.: +86 (701) 568-0890
 
Fax: +86 (701) 568-0891
   
With a copy to:
Anslow & Jaclin LLP
 
195 Route 9 South
 
Manalapan, NJ, 07726
 
Attention: Gregg E. Jaclin, Esq.
 
Tel.: (732) 409-1212
 
Fax: (732) 577-1188
   
If to the Agent:
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, NY 10154
 
Attention:  Mitchell Nussbaum
 
Tel.: (303) 282-4800
 
Fax: (303) 282-5800
   
If to the Placement Agent:
Rodman & Renshaw, LLC
 
Attn:                      Ramnarain J. Jaigobind
 
1251 Avenue of Americas, 20th Floor
 
New York, NY 10020
 
           Tel: (212) 430-1735
 
           Fax: (212) 847-7335
   
With a copy to:
Loeb & Loeb LLP
 
Attn:           Mitchell Nussbaum
 
345 Park Avenue
 
New York, New York 10154
 
Tel.: (212) 407-4159
 
Fax: (212) 504-3013

 


           9.           Further Assurances:  From time to time on and after the
date hereof, the Company shall deliver or cause to be delivered to the Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Agent shall reasonably request (it being understood that the
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.


           10.           Consent to Service of Process.  Each of the Company,
Southern China Livestock and the Placement Agent hereby irrevocably consents to
the jurisdiction of the courts of the State of New York and of any federal court
located in such State in connection with any action, suit or other proceeding
arising out of or relating to this Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to each of the Company and the Placement Agent at its
address for purposes of notices hereunder.
 
 
5
 


 
           11.           Miscellaneous.


                      11.1           This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
causing such instrument to be drafted.  The terms “hereby”, “hereof”, “hereto”,
“hereunder” and any similar terms, as used in this Agreement, refer to the
Agreement in its entirety and not only to the particular portion of this
Agreement where the term is used.  The word “person” shall mean any natural
person, partnership, company, government and any other form of business or legal
entity.  All words or terms used in this Agreement, regardless of the number or
gender, in which they are used, shall be deemed to include any other number and
any other gender as the context may require.  This Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.


                      11.2           Succession and Assignment.  This Agreement
and the rights and obligations hereunder of the Company may be assigned by the
Company only to a successor to the Company’s entire business.  This Agreement
and the rights and obligations hereunder of the Agent may be assigned by the
Agent only to a successor to its entire business.  This Agreement shall be
binding upon and inure to the benefit of each party’s respective successors,
heirs and permitted assigns.  No other person shall acquire or have any rights
under or by virtue of this Agreement.  This Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Agent, the Company, Southern China Livestock and the Placement
Agent.  This Agreement is intended to be for the sole benefit of the parties
hereto, and (subject to the provisions of this Section 11.2) their respective
successors, heirs and assigns, and none of the provisions of this Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.


                      11.3           Amendments and Waivers.  This Agreement may
be amended only with the written consent of the Agent, the Company, Southern
China Livestock and the Placement Agent.  No waiver of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
party giving such waiver.  No waiver by any party with respect to any condition,
default or breach of covenant hereunder shall be deemed to extend to any prior
or subsequent condition, default or breach of covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent such occurrence.


                      11.4           Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.  The representations and warranties contained in this Agreement shall
survive the execution and delivery hereof and any investigations made by any
party.  The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect any of the terms hereof.


           12.           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signature of all of the parties reflected hereon as the
signatures.




[Signatures to Follow on Next Page]
 
 
6
 

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
LOEB & LOEB LLP
       
By:
/s/ Loeb & Loeb, LLP  
 
Name:   Norwood Beverage
 
Title:   Partner
   
EXPEDITE 4, INC.
       
By:
By:  /s/ Sheila
Hunter                                                                                     
 
Name:   Sheila Hunter
 
Title:  CEO
   
SOUTHERN CHINA LIVESTOCK
INTERNATIONAL INC.
       
By:
By: /s/ Shu
Kaneko                                                                           
 
Name:   Shu Kaneko
 
Title:  CFO and Director
   
RODMAN & RENSHAW, LLC.
       
By:
By: /s/ John
Borer                                                                           
 
Name:   John Borer
 
Title:  President


 